 34DECISIONS OF NATIONALLABOR RELATIONS BOARDandMoore Drydockis controlling.14All conditions for lawful ambulatory picket-ing established in that case having been met, no inference of an unlawful objectmay reasonably rest on the facts of this case.Further, assuming this to be aWashington Coca-Colasituation,it is arguablewhether the ambulatory picketing here engaged in constituted inducement ofemployees of customers of McDonald,Murray, and Coast to engage in a strikeor concerted activities of any character whatever.So far as this record shows,the ambulatory pickets never came within sight of customer employees;there wasno occasion for customer employees to cross the picket line or to come into con-tact with it; and there would be no occasion for the Union to appeal to them tostrike or engage in concerted activities,for the Union's object was accomplishedwhen it stopped the unloading of the struck beer by employees of the commoncarriers attempting its distribution.Under such circumstances it might be ques-tioned whether there was a reasonable presumption of inducement and encourage-ment of customer employers,or, assuming the presumption,whether it was notoverthrown by the whole congeries of circumstances attending the picketing,15but I do not of course venture to answer such questions in the affirmative becauseof the Board's declaration in theReadyMixed Concrete Companycase (116NLRB 461, 462)that ambulatory picketing at the premises of a secondary employer,where there is adequate opportunity for picketing the primary employer, isperse unlawful,and, because,on the facts of this case as I view them, the questionof inducement is not reached.[Recommendations omitted from publication.]1;MooreDrydock Company,92 NLRB 547.15Campbell Coal Company,110 NLRB 2192,enf. denied 229 F.2d 514(C.A.,D.C.),Board'spetition for cert. denied351 U.S.972.OtisHasseyCo.,109 NLRB 61, enf.denied 225 F. 2d 205(C.A. 5), Board's petition for cert. denied,350 U.S. 914.Ford Radio&Mica CorporationandInternationalUnion,UnitedAutomobile,Aircraft&Agricultural ImplementWorkers of America(UAW-AFL-CIO), Local365.Case No.O-CA-3686.November 7, 1958SUPPLEMENTAL DECISION AND AMENDED ORDEROn April 19, 1956, the National Labor Relations Board issued aDecision and Order in this case,' in which it found that the Respondenthad engaged in and was engaging in certain unfair labor practicesaffecting commerce, and ordered the Respondent to cease and desisttherefrom and to take certain affirmative remedial action.The Boardfound, in substance, that the Respondent had threatened loss of em-ployment or other reprisals against its employees because of theirunion activities, promulgated and enforced a rule prohibiting solici-tation for the purpose of interfering with the concerted activities ofits employees, and interrogated its employees regarding union activi-ties, in violation of Section 8(a) (1) of the Act, and discriminatorilydischarged 34 employees who were engaging in an economic strike,in violation of Section 8(a) (3) and (1) of the Act.The Board thereafter petitioned the United States Court of Appealsfor the Second Circuit for enforcement of its Order against theRespondent.On August 12, 1958, the court handed down an opinion1115 NLRB 1046.122 NLRB No. 9. FORDRADIO & MICA CORPORATION35in which it concurred in the Board's findings that the Respondent hadengaged in conduct violative of Section 8(a) (1) of the Act, but foundthat the Respondent did not violate the Act by its discharge of thestrikers or by any of its statements and activities relative to the strike.The court therefore denied enforcement of the Board's Order requir-ing reinstatement and back-pay for the striking employees, vacatedthe cease-and-desist provisions of the Order, and remanded to theBoard this portion of its Order for reconsideration in accordance withthe court's opinion.On the basis of the court's opinion and remand, we hereby modifyour Order herein as follows :AMENDED ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Ford Radio &Mica Corporation, Brooklyn, New York, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Threatening loss of employment or other reprisals against itsemployees because of their membership in or assistance to Interna-tional Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America (UAW-AFL-CIO), Local 365, or any otherlabor organization.(b)Promulgating or enforcing any rule prohibiting solicitation,for the purpose of impeding or interfering with the concerted activi-ties of its employees.(c) Interrogating its employees regarding their union activities,affiliations, or sympathies, or those of their fellow employees, on howthey intend to vote in a Board-conducted election, in a manner viola-tive-of Section 8 (a) (1) of the Act.(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed themin Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at its plant at Brooklyn, New York, copies of the noticeattached hereto marked "Appendix A." 2Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterbeing duly signed by the Respondent's representative, be posted by the21n the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent immediately upon receipt thereof and maintained by it fora period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for the Second Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated the Act bygranting wage increases to its employees in order to discourage mem-bership in the Union, by discharging Joseph Zukowsky or the strikers,and by statements and activities in connection with the strike.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the Labor ManagementRelationsAct, wehereby notify our employees that :WE WILL NOT threaten loss of employment or other reprisalsagainst our employees because of their membership in or assist-ance to International Union, United Automobile,Aircraft &Agricultural ImplementWorkers of America(UAW-AFL-CIO), Local 365, or any other labor organization.WE WILL NOT promulgate or enforce any rule prohibitingsolicitation,for the purpose of impeding or interfering with theconcerted activities of our employees.WE WILL NOT interrogate our employees regarding their unionactivities,affiliations,or sympathies,or those of their fellow em-ployees, or how they intend to vote in a Board-conducted election,in a manner violative of Section 8(a) (1) of the National LaborRelations Act.WE WILL NOT in any like or related manner interfere with,restrain,or coerce our employees in the exercise of the rightsguaranteed them in Section 7 of the National Labor Relations Act.FORD RADIO&MICA CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.